Citation Nr: 0801252	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the chest wall with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh/lower back with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the shoulders/upper back, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left buttock/left hip with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board remanded this case in 
June 2004.

In a statement received by the Board in May 2007, the veteran 
indicated that he wished to submit a Notice of Disagreement 
on a denial of "kidney due to agent orange" and individual 
unemployability secondary to PTSD.  Such a rating decision, 
however, is not included with the claims file, as presently 
constituted.  The Board thus refers this matter back to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's PTSD does not preclude employment and has 
been productive of minimal objective symptomatology beyond 
changes in mood; specifically, there has been no speech 
impairment or evidence of suicidal ideation.

2.  The veteran's residuals of a shell fragment wound of the 
chest wall with retained foreign bodies are no more than 
moderate in degree, with no significant disability in terms 
of muscles, bones, joints, or nerves.

3.  The veteran's residuals of a shell fragment wound of the 
right thigh/lower back with retained foreign bodies are no 
more than moderate in degree, with no significant disability 
in terms of muscles, bones, joints, or nerves.

4.  The veteran's residuals of a shell fragment wound of the 
shoulders/upper back are no more than moderate in degree, 
with no significant disability in terms of muscles, bones, 
joints, or nerves.

5.  The veteran's residuals of a shell fragment wound of the 
shoulders/upper back are no more than slight in degree, with 
no significant disability in terms of muscles, bones, joints, 
or nerves and with painful scarring currently contemplated by 
the assigned 10 percent evaluation. 

6.  The veteran's residuals of a shell fragment wound of the 
right foot with retained foreign bodies are no more than 
moderate in degree, with no significant disability in terms 
of muscles, bones, joints, or nerves.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the chest wall with 
retained foreign bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5321 
(2007).

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh/lower 
back with retained foreign bodies have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 
5314 (2007).

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the shoulders/upper 
back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5301 (2007).

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left buttock/left 
hip with retained foreign bodies have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 (Diagnostic Code 
5317), 4.118 (Diagnostic Code 7804) (2007).

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right foot with 
retained foreign bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5321 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between August 2001 and November 2004.  As the initial 
notification was provided prior to the appealed rating 
decision, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, service connection was established for 
all of the disorders at issue many years before the present 
appeal arose.  Moreover, a November 2005 rating decision 
reflects that specific percent evaluations had been assigned 
as of specific dates for the veteran's disabilities.  The 
Board finds that this action effectively satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
III.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In a June 1991 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's current 
diagnosis and his confirmed participation in combat during 
service, as reflected by the award of the Purple Heart Medal.  
A 10 percent evaluation was assigned, effective from October 
1990.  The Board subsequently increased this evaluation to 30 
percent in a January 1996 decision, and, in a March 1996 
rating decision, the RO effectuated this increase as of 
October 1990.

In conjunction with the current appeal, the veteran underwent 
a VA psychiatric examination in September 2001.  During the 
examination, he reported depression, intrusive thoughts, 
interrupted sleep, and hypervigilance.  He denied suicidal 
ideation and noted that he was not working "because of his 
physical problem."  Upon examination, there were no loosened 
associations or flight of ideas, and the veteran had an 
appropriate affect and a tense but friendly mood.  There were 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  Memory was described as good, and insight, 
judgment, and intellectual capacity were noted to be 
adequate.  The veteran reported that he could not handle 
crowds.  In rendering a diagnosis, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 60, noting 
"moderate symptoms, a few friends, and conflicts with co-
workers."  

A November 2001 VA outpatient record indicates that the 
veteran had "increasing distress" from PTSD, including 
nightmares, intrusive memories, and extreme anxiousness.  
Upon examination, the veteran's mood and affect were noted to 
reflect significant anxiety and depression.  He also had a 
lot of anger and frustration concerning current politics and 
"the mess the world is in."  A GAF score of 45 was 
assigned.

The veteran underwent a second VA psychiatric examination in 
July 2005, during which he reported flashbacks, nightmares, 
intrusive thoughts, sleep disturbances, and hypervigilance.  
He noted that he had not worked since 1998.  Upon 
examination, the veteran's mood was tense, and his affect was 
appropriate.  He denied homicidal or suicidal ideation or 
intent, and there was no impairment of thought processes or 
communication.  Also, there were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  
Memory, insight, judgment, and intellectual capacity were 
found to be adequate.  A current GAF score of 52, with 
moderate impairment of psychosocial functioning, was 
assigned.  The examiner further noted that the veteran's 
disorder produced difficulty with personal relationships, 
irritability, and some seclusiveness that resulted in 
difficulty with employment but did not, alone, preclude 
employment.

Following this examination, the Appeals Management Center in 
Bay Pines, Florida increased the evaluation for PTSD to 50 
percent, effective from May 2001 (the date of claim).

The Board has reviewed the aforementioned evidence but finds 
that the criteria for an evaluation in excess of 50 percent 
have not been met.   The Board is aware that the veteran's 
GAF scores have varied, with one score as low as 45; under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), this may reflect an inability to keep a job.
This question was further addressed in the July 2005 VA 
examination, however, and the examiner indicated that the 
veteran's PTSD symptoms, in and of themselves, did not 
preclude employment.  

The evidence is also devoid of the objective symptoms listed 
in the criteria for a 70 percent evaluation, as enumerated 
above.  Notably, the veteran's examiners have found no 
evidence of impairment of communication, and the veteran has 
consistently denied suicidal ideation.  The objective 
examination findings have been essentially minimal, except 
for the noted changes in the veteran's mood.

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 50 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. § 4.7.

IV.  Shell fragment wound claims

A.  General criteria

Under the rating schedule, claims involving muscle injuries 
are addressed by diagnostic codes corresponding to muscle 
groups that are listed 38 C.F.R. § 4.73.  These codes 
incorporate terminology (e.g., slight, moderate, moderately 
severe, and severe) that is defined under 38 C.F.R. § 4.56.

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  Objective findings 
include a minimal scar; no evidence of a fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

B.  Chest wall

38 C.F.R. § 4.73, Diagnostic Code 5321 concerns Muscle Group 
XXI, the thoracic muscle group, which has the function of 
respiration.  Under this section, a 10 percent evaluation 
contemplates moderate disability, while a 20 percent 
evaluation is warranted for moderately severe or severe 
disability.

In this case, the veteran underwent multiple shell fragment 
wounds in service, and an August 1967 VA examination revealed 
scarring over the lower chest wall and a piece of shrapnel in 
the right hilar area of the chest.  Accordingly, in August 
1967, the Columbia, South Carolina VARO granted service 
connection for residuals of a shell fragment wound of the 
chest wall with retained foreign bodies and assigned a 10 
percent evaluation as of July 1967.  

Recent VA examination findings have been minimal.  A 
September 2001 VA examination revealed minimal left posterior 
chest tissue loss, with no bone, joint, or nerve damage; good 
muscle strength; and no muscle herniation or function loss.  
A July 2005 VA muscles examination report reflects that all 
wounds had no associated weakness and would be classified as 
"slight," with no fatigue or lack of endurance.  Finally, a 
VA scars examination from July 2005 revealed no pain 
associated with scarring.  All of these findings indicate a 
current disability that is more aptly described as moderate 
than as moderately severe, thus supporting the current 10 
percent evaluation.

The veteran has submitted no evidence showing that his 
service-connected disability, by itself, markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated 
hospitalization during the pendency of this appeal.  The 
Board is aware that a September 2001 letter from a private 
doctor lists multiple disorders of the veteran, including 
residuals of a chest wall injury, a right thigh injury, a 
left buttock injury, left heel pain, low back pain, upper 
back pain, shoulder pain, and a right foot injury.  The 
doctor described the veteran as "permanently impaired and or 
disabled" as a result.  However, the doctor did not 
attribute a particular degree of interference with employment 
to any single specific disabilities, including the chest wall 
injury.  As such, the Board is not required to remand this 
matter for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the chest wall with retained foreign bodies, and the claim 
for that benefit must be denied.  38 C.F.R. § 4.7.



C.  Right thigh/lower back

Diagnostic Code 5314 concerns the anterior thigh group 
muscles (Muscle Group XIV), including the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris muscles.  Functions 
include extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII in postural 
support of body; and acting with hamstrings in synchronizing 
hip and knee.  Under this section, a 10 percent evaluation 
contemplates moderate disability, while a 30 percent 
evaluation is assigned for moderately severe disability, and 
a 40 percent evaluation is warranted for severe disability.

During service, in September 1966, the veteran was 
hospitalized for missile wounds of the right hip and back, 
with no nerve or artery involvement noted.  Following an 
August 1967 VA examination confirming scarring over the upper 
right thigh, the Columbia VARO, in an August 1967 rating 
decision, granted service connection for residuals of a shell 
fragment wound of the right thigh with retained foreign 
bodies and assigned a 10 percent evaluation as of July 1967.

Recent VA examination findings have been minimal.  A 
September 2001 VA examination revealed minimal right lateral 
thigh tissue loss, with no bone, joint, or nerve damage; good 
muscle strength; and no muscle herniation or function loss.  
A July 2005 VA muscles examination report reflects that all 
wounds had no associated weakness and would be classified as 
"slight," with no fatigue or lack of endurance, although 
the examiner made specific reference only to Muscle Groups 
XIII and XX.  Finally, a VA scars examination from July 2005 
revealed no pain associated with scarring.  All of these 
findings indicate a current disability that is more aptly 
described as moderate than as moderately severe, thus 
supporting the current 10 percent evaluation.

Again, as the veteran has submitted no evidence showing that 
his service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the right thigh/lower back with retained foreign bodies, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.

D.  Shoulders/upper back

Diagnostic Code 5301 concerns Muscle Group I, the extrinsic 
muscles of the shoulder girdle.  These muscles include the 
trapezius, elevator scapulae, and serratus magnus muscles.  
Functions include upward rotation of the scapula and 
elevation of the arm above the shoulder level.

Under this section, a 10 percent evaluation is assigned for 
moderate disability in all cases.  In moderately severe 
cases, a 30 percent evaluation is assigned for a dominant 
arm, while a 20 percent evaluation is warranted for a non-
dominant arm.  In severe cases, a 40 percent evaluation is 
assigned for a dominant arm, while a 30 percent evaluation is 
warranted for a non-dominant arm.

The veteran's service medical records reflect that he 
sustained shrapnel wounds to the left shoulder in February 
1967.  Based on this and an August 1967 VA examination 
showing scarring over the left scapula, the Columbia VARO 
granted service connection for residuals of a shell fragment 
wound of the shoulders in an August 1967 rating decision, 
with a 10 percent evaluation assigned as of July 1967.

Recent VA examination reports have revealed minimal findings.  
A September 2001 VA muscles examination report contains a 
diagnosis of a shrapnel fragment wound of the "right" 
posterior shoulder and back area.  The examiner noted no 
bone, joint, or nerve damage; good muscle strength; and no 
muscle herniation or function loss.  A July 2005 VA muscles 
examination report reflects that all wounds had no associated 
weakness and would be classified as "slight," with no 
fatigue or lack of endurance, although the examiner made 
specific reference only to Muscle Groups XIII and XX.  A July 
2005 VA orthopedic examination revealed pain in the 
shoulders, but the examiner noted that the diagnosed 
arthralgia of the shoulders was not related to shrapnel 
fragment wounds.  Finally, a VA scars examination from July 
2005 revealed no pain associated with scarring.  All of these 
findings indicate a current disability that is more aptly 
described as moderate than as moderately severe, thus 
supporting the current 10 percent evaluation regardless of 
whether the criteria for the dominant or non-dominant arm is 
used.

Again, as the veteran has submitted no evidence showing that 
his service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the shoulders/upper back, and the claim for that benefit 
must be denied.  38 C.F.R. § 4.7.

E.  Left buttock/left hip

With regard to this disorder, the RO has considered both 
38 C.F.R. § 4.73, Diagnostic Code 5317 and 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Diagnostic Code 5317 concerns Muscle Group XVII, the second 
pelvic girdle group.  This group includes the gluteus 
maximus, gluteus medius, and gluteus minimus muscles.  
Functions include extension of the hip; abduction of the 
thigh; elevation of the opposite side of the pelvis; and 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XIV in postural support of body 
steadying pelvis upon head of femur and condyles of femur on 
tibia.  Under this section, a zero percent evaluation is 
assigned in slight cases.  A 20 percent evaluation is 
warranted for moderate disability.  A 40 percent evaluation 
is assigned in moderately severe cases.  A 50 percent 
evaluation is warranted for severe cases, with consideration 
under 38 C.F.R. § 3.350(a)(3) for special monthly 
compensation in order in bilateral cases.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  The Board notes that this code 
section was revised in 2002, during the pendency of the 
appeal, but the revision did not substantively change the 
code section.

The veteran's service medical records indicate that he 
sustained fragment wounds of the left buttock in February 
1967.  Based on this and an August 1967 VA examination 
showing scarring over the left buttock, the Columbia VARO 
granted service connection for residuals of a shell fragment 
wound of the left buttock, with a zero percent evaluation 
assigned as of July 1967.  In February 1985, however, the 
Winston-Salem VARO increased this evaluation to 10 percent, 
under scarring criteria, in view of complaints of pain in the 
left hip.  This evaluation was effectuated as of August 1984.

Recent VA examination reports have revealed minimal findings.  
A September 2001 VA muscles examination report contains a 
diagnosis of a shrapnel fragment wound of the left buttock.  
The examiner noted no bone, joint, or nerve damage; good 
muscle strength; and no muscle herniation or function loss.  
A July 2005 VA muscles examination report reflects that all 
wounds had no associated weakness and would be classified as 
"slight," with no fatigue or lack of endurance, although 
the examiner made specific reference only to Muscle Groups 
XIII and XX.  Finally, a VA scars examination from July 2005 
revealed no pain associated with scarring.  All of these 
findings indicate a current disability that is not more than 
slight in degree.  Given that an maximum evaluation of 10 
percent is currently assigned under Diagnostic Code 7804, the 
Board finds no basis for a higher evaluation under either 
that section or Diagnostic Code 5317.  

Again, as the veteran has submitted no evidence showing that 
his service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the left buttock/left hip with retained foreign bodies, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.

F.  Right foot

Diagnostic Code 5310 concerns Muscle Group X, concerning the 
plantar and dorsal intrinsic muscles of the foot.  Functions 
include movements of the forefoot and toes and propulsion 
thrust in walking.

For plantar muscles, a 10 percent evaluation is assigned in 
moderate cases, a 20 percent evaluation in moderately severe 
cases, and a 30 percent evaluation in severe cases.  For 
dorsal muscles, a 10 percent evaluation is assigned in 
moderate and moderately severe cases, while a 20 percent 
evaluation is warranted in severe cases.

The veteran's service medical records reflect that he 
sustained a missile wound of the right ankle in September 
1966, with no nerve or artery involvement.  Following an 
August 1967 VA examination confirming scarring over the right 
heel and a piece of metallic shrapnel embedded in the os 
calcis of the right foot, the Columbia VARO, in an August 
1967 rating decision, granted service connection for 
residuals of a shell fragment wound of the right foot with 
retained foreign bodies and assigned a 10 percent evaluation 
as of July 1967.

Recent VA examination findings have been minimal.  A 
September 2001 VA examination revealed no bone, joint, or 
nerve damage; good muscle strength; and no muscle herniation 
or function loss.  A July 2005 VA muscles examination report 
reflects that all wounds had no associated weakness and would 
be classified as "slight," with no fatigue or lack of 
endurance.  Finally, a VA scars examination from July 2005 
revealed no pain associated with scarring.  All of these 
findings indicate a current disability that is more aptly 
described as moderate than as moderately severe, thus 
supporting the current 10 percent evaluation.
  
Once again, as the veteran has submitted no evidence showing 
that his service-connected disability markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the right foot with retained foreign bodies, and the claim 
for that benefit must be denied.  38 C.F.R. § 4.7.




ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the chest wall with retained foreign 
bodies, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh/lower back with 
retained foreign bodies, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the shoulders/upper back, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left buttock/left hip with 
retained foreign bodies, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling, is 
denied.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


